 11'In the Matter of UTAH COPPER COMPANY AND KENNECOTT ' COPPERCORPORATIONand'BROTHERHO'OD OF LOCOMOTIVE FIREMEN ANDENGINEMENCase No.' R-1791CERTIFICATION OF REPRESENTATIVESJuly 0, 1940On May 24, 1940, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in thisproceeding.'On June 24, 1940, counsel for the parties hereto andcounsel for the Board entered into a stipulation reciting that theparties desire to conclude this proceeding without an election, andstipulating that Brotherhood of Locomotive Firemen and Enginemen,the petitioner herein, has been designated and selected as their col-lective bargaining representative by a majority of the employeeswithin the unit which the Board, in its Decision and Direction ofElection, found to be appropriate, and that the Board may certifyBrotherhood of Locomotive Firemen and Enginemen as the exclusivebargaining representative of the employees within said unit.TheBoard hereby approves the said stipulation and makes it part of therecord in this proceeding.By virtue of and pursuant to the power vested in the Board bySection 9 (c) of the National Labor Relations Act, 49 Stat. 449, andpursuant to Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended,IT IS HEREBY cERTIFIED that Brotherhood of Locomotive Firemenand Enginemen has been designated and selected by a majority of allthe motormen, brakemen or motormen's helpers, hostlers, and hostlerhelpers employed by Utah Copper Company and Kennecott CopperCorporation at the Bingham Canyon Mine in Salt Lake County,Utah, as their representative for the purposes of collective bargain-ing, and that, pursuant to Section 9 (a) of the National Labor Rela-tionsAct, Brotherhood of Locomotive Firemen and Enginemen isthe exclusive representative of all such employees for the purposesof collective bargaining in respect to rates of pay, wages, hours ofemployment, and other conditions of employment.MR. WILLIAM M. LEISERSON took no part in the consideration ofthe above Certification of Representatives.123NLRB 116025 N. L. R. B., No. 5.14